 1     ROBERTA L. STEELE, SBN 188198 (CA)           ELIZABETH Zareh, ESQ., SBN 182871 (CA)
       MARCIA L. MITCHELL, SBN 18122 (WA)           Zareh & Associates
 2     JAMES H. BAKER, SBN 291836 (CA)              75 Broadway, Suite 202
       U.S. EQUAL EMPLOYMENT                        San Francisco, California 94111
 3     OPPORTUNITY COMMISSION                       Telephone (415) 830-3031
       San Francisco District Office                Facsimile (415) 830-3031
 4     450 Golden Gate Ave., 5th Floor West         Email: elizabeth@zarehassociates.com
       P.O. Box 36025
 5     San Francisco, CA 94102                      Attorneys for Plaintiff-Intervenor
       Telephone No. (650) 684-0950
 6     Fax No. (415) 522-3425
       james.baker@eeoc.gov
 7
       Attorneys for Plaintiff EEOC
 8

 9    DIANE AQUI, SBN 217087 (CA)
      SMITH DOLLAR PC
10    418 B Street, Fourth Floor
      Santa Rosa, CA 95401
11    Telephone No. (707) 522-1100
      Fax No. (707) 522-1101
12    daqui@smithdollar.com

13    Attorneys for Defendants

14

15                                    UNITED STATES DISTRICT COURT

16                                 EASTERN DISTRICT OF CALIFORNIA

17
       U.S. EQUAL EMPLOYMENT                         Case No.: 2:20-CV-02245-MCE-KJN
18     OPPORTUNITY COMMISSION,
19                   Plaintiff,
20
              and                                    JOINT RULE 26(F) DISCOVERY PLAN &
21                                                   ORDER
       ARYAN RAHIMI,
22
                     Plaintiff-Intervenor,
23

24            vs.

25     CAPPO MANAGEMENT XXIX, INC., d/b/a
       HARROLD FORD, and VICTORY
26     AUTOMOTIVE GROUP, INC.
27                   Defendants.
28

JT RULE 26(f) DSC PLAN &
ORDER
                                                     1                       Case No.: 2:20-CV-02245-MCE
 1           Plaintiff U.S. Equal Employment Opportunity Commission (EEOC), Plaintiff-Intervenor
 2    Aryan Rahimi (Rahimi), and Defendants Cappo Management XXIX, Inc. (Cappo) and Victory
 3    Automotive Group, Inc. (Victory) (collectively, Defendants), submit this Joint Rule 26(f) Discovery
 4    Plan & Order pursuant to the Court’s Initial Scheduling Order (ECF 3).
 5    I.     JURISDICTION & VENUE
 6           This Court has jurisdiction pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343 and 1345. This
 7    action is authorized and instituted pursuant to Section 107(a) of the Americans with Disabilities Act
 8    of 1990 (ADA), 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of
 9    Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.§ 2000e-5(f)(1) and (3), and pursuant
10    to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
11           On April 4, 2021, Rahimi intervened in the action, bringing claims under the ADA and
12    California Fair Employment and Housing Act (FEHA), Cal. Gov’t Code §§ 12920, 12940. The
13    Court has supplemental jurisdiction over Rahimi’s state claims pursuant to 28 U.S.C. § 1367(a).
14    Defendants filed an Answer to the Plaintiff’s Complaint on March 3, 2021 (ECF 8), and an Answer
15    to the Plaintiff-Intervenor’s Complaint on April 26, 2021. (ECF 19) On May 11, 2021, Rahimi filed
16    a First Amended Complaint in Intervention to assert additional claims under FEHA. (ECF 21).
17    Defendants do not oppose subject matter jurisdiction or venue as they relate to Plaintiff or Plaintiff-
18    Intervenor’s claims.
19    II.    LEGAL ISSUES
20           A.      Whether Defendants engaged in unlawful employment practices in violation of the
21    ADA and/or FEHA by depriving Rahimi of equal employment opportunities and otherwise
22    adversely affecting her status as an employee because of her actual or perceived impairment when
23    they fired her after she took medical leave;
24           B.      Whether Defendants were joint employers of Rahimi;
25           C.      Whether Rahimi is entitled to compensatory damages for emotional distress, pain and
26    suffering, other incidental expenses incurred, backpay, lost benefits and other damages; and,
27           D.      Whether Plaintiff is also entitled to injunctive relief necessary to eradicate the effects
28    of discrimination and to prevent future discrimination.

JT RULE 26(f) DSC PLAN &
ORDER
                                                            2                         Case No.: 2:20-CV-02245-MCE
 1    III.   DISCOVERY PLAN
 2           A.      What changes should be made in the timing, form, or requirement for
                     disclosures under Rule 26(a), including a statement of when initial disclosures
 3                   were made or will be made.
 4           In accordance with the parties’ stipulation (ECF No. 17), the Court ordered that the parties
 5    exchange Initial Disclosures on May 17, 2021, pursuant to the Northern District of California’s General
 6    Order No. 71 (Initial Discovery Protocols for Employment Cases Alleging Adverse Action) (ECF No.
 7    20).
 8           B.      The subjects on which discovery may be needed, when discovery should be
                     completed, and whether discovery should be conducted in phases or be limited to
 9                   or focused on particular issues.
10           The parties agree to narrow discovery in preparation for early ADR by limiting initial
11    discovery to written discovery. See paragraph E, below. Without waiving any rights to challenge
12    discoverability, admissibility, or otherwise, the parties anticipate that discovery will be on those
13    subjects related to Plaintiff’s and Plaintiff-Intervenor’s claims and damages, and Defendants’
14    defenses, including, but are not limited to the following:
15                   1.      Defendants’ decision to terminate Rahimi;
16                   2.      The application of Defendants’ leave policies;
17                   3.      Rahimi’s status as a qualified individual with a disability;
18                   4.      The interactive process between Rahimi and Defendants;
19                   5.      Defendants’ relevant company policies, including HR and EEO policies;
20                   6.      The relevant personnel records of the officials involved in Rahimi’s
21    termination, including their disciplinary records;
22                   7.      The training Defendants provided to officials involved in Rahimi’s
23    termination, including training related to EEO laws and policies;
24                   8.      The corporate relationship between Cappo and Victory; and
25                   9.      Rahimi’s damages.
26           C.      Any issues about disclosure, discovery, or preservation of electronically stored
                     information, including the form or forms in which it should be produced.
27

28                   1.      Preservation of ESI

JT RULE 26(f) DSC PLAN &
ORDER
                                                            3                        Case No.: 2:20-CV-02245-MCE
 1           The parties met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and
 2    proportionate steps taken to preserve potentially relevant ESI. The parties continue to explore the
 3    existence of custodians and systems, such as those used for instant messaging. The parties will
 4    continue these discussions in anticipation of seeking a Stipulated Order regarding ESI within thirty
 5    (30) days.
 6                   2.      Discovery and Form of Production
 7           The parties will conduct, serve, and respond to discovery in accordance with the Federal
 8    Rules of Civil Procedure and Local Rules. Discussions relating to what search and review
 9    methodology each party will employ for potentially relevant ESI are ongoing. The EEOC provided
10    Defendants with its written specifications to produce discovery in accordance with industry
11    standards for the Relativity platform. Defendants requested that discovery be produced in the form
12    of PDFs. The parties are meeting and conferring concerning the form of Defendants’ ESI collection
13    and production.
14           D.      Any issues about claims of privilege or of protection as trial-preparation
                     materials, including – if the parties agree on a procedure to assert these claims
15                   after production – whether to ask the court to include their agreement in an
                     order under Federal Rule of Evidence 502.
16

17                   1.      Preservation of ESI
18           The parties agree and stipulate that the following categories of documents shall be excluded
19    from privilege logs:
20                           (a)    Attorney-client privilege:
21                                  (1)     Communications between Smith Dollar PC attorneys and
22                                          Defendants that post-date the filing of the Complaint
23                                          concerning Rahimi (ECF No. 1);
24                                  (2)     Communications between Defendants’ in-house counsel (or
25                                          amongst its in-house counsel) and Defendants’ management
26                                          personnel that post-date the filing of Rahimi’s November 22,
27                                          2018 Charge of Discrimination;
28                                  (3)     Communications between Rahimi and her attorney(s) that post-

JT RULE 26(f) DSC PLAN &
ORDER
                                                           4                       Case No.: 2:20-CV-02245-MCE
 1                                          date the filing of Rahimi’s November 22, 2018 Charge of
 2                                          Discrimination;
 3                                  (4)     Communications between EEOC employees and Charging
 4                                          Party or her attorney(s) after the EEOC issued the Letter of
 5                                          Determination on August 6, 2019; and,
 6                                  (5)     Communications between or amongst EEOC enforcement (i.e.
 7                                          investigation) staff and EEOC legal staff that post-date the
 8                                          filing of Rahimi’s November 22, 2018 Charge of
 9                                          Discrimination.
10                           (b)    Attorney work product:
11                                  (1)     Documents created by Smith Dollar PC attorneys and/or
12                                          Defendants’ in-house counsel that post-date the filing of
13                                          Rahimi’s November 22, 2018 Charge of Discrimination;
14                                  (2)     Documents created by Rahimi’s attorney(s) that post-date the
15                                          filing of Rahimi’s November 22, 2018 Charge of
16                                          Discrimination; and,
17                                  (3)     Documents created by EEOC attorneys that post-date the filing
18                                          of Rahimi’s November 22, 2018 Charge of Discrimination.
19                   2.      Fed. R. Evid. 502(d) Inadvertent Productions
20            The parties also agreed to seek a Fed. R. Evid. 502(d) Stipulation and Order, based on the
21    Northern District of California’s Model Order, to address inadvertent productions, which the parties
22    can incorporate into a Joint E-Discovery Order. The parties anticipate seeking this order within 30
23    days.
24            E.     What changes should be made in the limitations on discovery imposed under
                     these rules or by local rule, and what other limitations should be imposed.
25

26            The parties agree that it would be beneficial to engage in early ADR through private
27    mediation after targeted discovery. The parties agree to limit discovery to written discovery until the
28    completion of ADR. The parties do not currently anticipate seeking other discovery limitations.

JT RULE 26(f) DSC PLAN &
ORDER
                                                           5                       Case No.: 2:20-CV-02245-MCE
 1    The parties agree to meet and confer, and attempt to achieve a joint resolution, regarding all
 2    discovery disputes before seeking judicial intervention.
 3           The parties continue to meet and confer concerning the collection and format of ESI
 4    produced in discovery. There are no current discovery disputes.
 5           F.      Any other orders that the court should issue under Rule 26(c) or under Rule
                     16(b) and (c).
 6

 7           None at this time.
 8    IV.    CASE SCHEDULING
 9           The Court’s Initial Pretrial Scheduling Order (ECF 3) sets forth deadlines, including for the
10    parties to complete non-expert discovery and to file dispositive motions. The parties calculate the
11    deadlines as follows:
12
                                      EVENT                           DEADLINE
13                      Deadline to complete non-expert         February 16, 2022
                        discovery
14
                        Deadline for expert witness             April 18, 2022
15                      disclosures
                        Deadline for rebuttal expert            May 18, 2022
16                      witness disclosures
                        Joint Trial Readiness Report (if        June 17, 2022
17                      no dispositive motions are filed)
18                      Dispositive Motions                     August 15, 2022

19
20           In addition, the parties propose that the Court set June 17, 2021, as the deadline for the

21    parties to amend their pleadings. Good cause exists for extending the last day to amend pleadings,

22    because: 1) the parties continue to meet and confer concerning the claims and/or affirmative

23    defenses alleged in this case, and 2) the proposed new deadline will not affect any other deadlines in

24    the case.

25           The parties also propose that the Court set August 1, 2022, as the deadline for the parties to

26    complete expert discovery. Good cause exists for doing so because: 1) the Initial Pretrial Scheduling

27    Order does not currently address this deadline, 2) the proposed deadline will not affect any other

28    deadlines in the case, and 3) this proposed deadline will encourage the parties to complete all expert

JT RULE 26(f) DSC PLAN &
ORDER
                                                            6                       Case No.: 2:20-CV-02245-MCE
 1    discovery before dispositive motions, thus avoiding the potential for expert discovery to disrupt the
 2    dispositive motion briefing schedule.
 3    V.     SETTLEMENT AND ADR
 4           The parties are willing to participate in private mediation following written discovery. The
 5    parties anticipate completing private mediation by September 30, 2021.
 6                                                   ORDER
 7           Therefore, the parties hereby stipulate to and request that the Court order the following relief:
 8                   1.     The deadline to amend pleadings shall be June 17, 2021.
 9                   2.     The deadline to complete expert discovery shall be August 1, 2022.
10           Respectfully Submitted,
11

12    Dated: May 17, 2021                                  /s/ James H. Baker
                                                          James H. Baker
13                                                        Trial Attorney
                                                          U.S. EQUAL EMPLOYMENT
14                                                        OPPORTUNITY COMMISSION
                                                          Attorneys for Plaintiff
15

16
      Dated: Authorized on May 17, 2021                    /s/ Elizabeth Zareh
17                                                        Elizabeth Zareh
                                                          ZAREH & ASSOCIATES
18                                                        Attorneys for Plaintiff-Intervenor
19
20    Dated: Authorized on May 17, 2021                    /s/ Diane Aqui
                                                          Diane Aqui
21                                                        SMITH DOLLAR, PC.
                                                          Attorneys for Defendants
22

23           IT IS SO ORDERED.
      Dated: May 28, 2021
24

25

26

27

28

JT RULE 26(f) DSC PLAN &
ORDER
                                                           7                        Case No.: 2:20-CV-02245-MCE
